IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amy L. Short,                                :
                     Petitioner              :
                                             :
              v.                             : Nos. 895-900 C.D. 2015
                                             : Submitted: December 24, 2015
Unemployment Compensation                    :
Board of Review,                             :
                 Respondent                  :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE MARY HANNAH LEAVITT, Judge1
              HONORABLE ANNE E. COVEY, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT                                              FILED: February 24, 2016

              Amy L. Short (Claimant), pro se, petitions for this Court’s review of
several adjudications of the Unemployment Compensation Board of Review
(Board) holding her liable for fault overpayments of unemployment compensation.
Accordingly, the Board ordered the recovery of the overpayments pursuant to
Section 804(a) of the Pennsylvania Unemployment Compensation Law (Law), 43
P.S. §874(a).2 The Board rejected Claimant’s request for a hearing on the merits of


1
  This case was assigned to the opinion writer before January 4, 2016, when Judge Leavitt
became President Judge.
2
  Act of December 5, 1936, P.L. (1937) 2897, as amended. Section 804(a) of the Law states:
“Any person who by reason of his fault has received any sum as compensation under this act to
which he was not entitled, shall be liable to repay to the Unemployment Compensation Fund to
the credit of the Compensation Account a sum equal to the amount so received by him and
interest at the rate determined by the Secretary of Revenue[.]” 43 P.S. 874(a).
whether she received any overpayments because she filed her appeals almost one
year after the Department of Labor and Industry (Department) notified Claimant of
the overpayments. Claimant contends that she never received the Department’s
notices.3 We affirm.
              At issue are the Department’s adverse determinations issued to
Claimant as follows:


         Date                          Decision Number & Appeal Number

    April 25, 2014         (B-577331 – Appeal Number B-15-09-G-0890)

    April 29, 2014         (B-577332 – Appeal Number B-15-09-G-0893)

    April 29, 2014         (B-577335 – Appeal Number B-EUC-15-09-G-0901)

    April 29, 2014         (B-577336 – Appeal Number B-15-09-G-0902)

    April 30, 2014         (B-577334 – Appeal Number B-15-09-G-0897)

    May 12, 2014           (B-577333 – Appeal Number B-15-09-G-0894)

    May 12, 2014           (B-577333 – Appeal Number B-15-09-G-0894)




Board Brief at 4; Board Adjudications, Finding of Fact No. 1. The Department
determined that Claimant was not entitled either to the unemployment
compensation or emergency unemployment compensation that she had received on


3
  This petition for review involves several adjudications, each of which affirm the Referee’s
dismissal of Claimant’s appeal pursuant to Section 501(e) of the Law, 43 P.S. §821(e). By order
of August 12, 2015, this Court granted the Board’s motion to consolidate the appeals.


                                              2
the above-listed claims. On the date of each determination, the Department sent a
notice to Claimant at her last known mailing address. Certified Record, Item No. 5
(C.R. ____). The notice explained the Department’s decision, advised Claimant of
her appeal rights and identified May 12, 2014, May 14, 2014, May 15, 2014, and
May 28, 2014, as the last days for an appeal. By fax, Claimant appealed on
February 13, 2015.
             At the hearing before a Referee, Claimant testified that she did not
receive any of the Department’s notices. In February 2015, she learned from her
accountant that her IRS refund check had been seized by the Department. In
response, she contacted the Department and filed her appeal.          Claimant also
testified that she was experiencing problems with her mail delivery during the
relevant time period, i.e., when the Department sent its determinations.         The
postman was delivering mail to the wrong mailboxes and on several occasions left
her mailbox open. Claimant testified that she spoke to the U.S. Postal Service and
to her landlord about the delivery of her mail, but she did not file a written formal
complaint.
             The Law and implementing regulations establish the deadline for
filing an appeal of the Department’s determination on eligibility for unemployment
compensation. Section 501(e) of the Law states as follows:

             Unless the claimant or last employer or base-year employer of
             the claimant files an appeal with the board, from the
             determination contained in any notice required to be furnished
             by the department under section five hundred and one (a), (c)
             and (d), within fifteen calendar days after such notice was
             delivered to him personally, or was mailed to his last known
             post office address, and applies for a hearing, such
             determination of the department, with respect to the particular


                                         3
              facts set forth in such notice, shall be final and compensation
              shall be paid or denied in accordance therewith.

43 P.S. §821(e) (emphasis added). Regulations establish that timeliness of an
appeal is determined from the postmark on the appeal or the date recorded by the
Department:

              (b) A party may file a written appeal by any of the following
              methods.
                    (1) United States mail. The filing date will be
                    determined as follows:
                          (i) The date of the official United
                          States Postal Service postmark on the
                          envelope containing the appeal, a
                          United States Postal Service Form
                          3817 (Certificate of Mailing) or a
                          United States Postal Service certified
                          mail receipt.
                          (ii) If there is no official United
                          States Postal Service postmark,
                          United States Postal Service Form
                          3817 or United States Postal Service
                          certified mail receipt, the date of a
                          postage meter mark on the envelope
                          containing the appeal.
                          (iii) If the filing date cannot be
                          determined by any of the methods in
                          subparagraph (i) or (ii), the filing date
                          will be the date recorded by the
                          Department,         the       workforce
                          investment office or the Board when
                          it receives the appeal.

34 Pa. Code §101.82(b) (emphasis added).
              Claimant’s appeals from the Department’s adverse determinations
were filed by fax on February 13, 2015, approximately ten months after the final
                                          4
date to appeal the determinations. The filing deadline is mandatory, as this Court
has explained:

             The burden to establish the right to have an untimely appeal
             considered is a heavy one because the statutory time limit
             established for appeals is mandatory. Blast Intermediate Unit
             No. 17 v. Unemployment Comp. Bd. of Review, 165 Pa.Cmwlth.
             513, 645 A.2d 447 (1994). An appellant may satisfy this heavy
             burden in one of two ways. First, he can show the
             administrative authority engaged in fraudulent behavior or
             manifestly wrongful or negligent conduct. Bass v.
             Commonwealth, 485 Pa. 256, 401 A.2d 1133 (1979). Second,
             he can show non-negligent conduct beyond his control caused
             the delay.

Hessou v. Unemployment Compensation Board of Review, 942 A.2d 194, 198 (Pa.
Cmwlth. 2008). Where a notice is mailed to a claimant’s last known address and
not returned by the U.S. Postal Service as undeliverable, the claimant is presumed
to have received it.   This precludes an appeal after the expiration of the appeal
period. Mihelic v. Unemployment Compensation Board of Review, 399 A.2d 825,
827 (Pa. Cmwlth. 1979); see also ATM Corp. of America v. Unemployment
Compensation Board of Review, 892 A.2d 859, 864-65 (Pa. Cmwlth. 2006)
(mailing notice to claimant’s correct address bars extension of 15-day appeal
deadline).
             Here, the Department’s determinations were mailed to Claimant at
“1860 Newcomer Road Chambersburg, PA 17202-9017.” C.R., Item No. 5. At
the hearing before the Referee, Claimant confirmed that this was the correct
address at the time the determinations were issued and continues to be her correct
address. Notes of Testimony, 3/11/15, at 1, 8 (N.T. ___). Next, the Referee
identified each document in Claimant’s case file relating to the Department’s

                                        5
determinations on her ineligibility for compensation for the weeks in question.
N.T. at 2-6. The Referee did not identify a document evidencing that the U.S.
Postal Service had returned any of the Department notices as undeliverable.4
               The Board rejected Claimant’s testimony. In each adjudication it
found that Claimant’s “testimony [was not] credible that she did not receive the
determination.” The Board rejected Claimant’s “self-serving testimony that she
was having problems with her mail.” Board Adjudication at 1.
               The Board is the ultimate fact-finder, empowered to resolve conflicts
in evidence, to determine the credibility of witnesses, and to determine the weight
to be given the evidence.          Jordon v. Unemployment Compensation Board of
Review, 684 A.2d 1096, 1098 n.2 (Pa. Cmwlth. 1996). Credibility determinations
are for the Board, not this Court, to make, and the Board may reject the testimony
of any witness even though that testimony is uncontradicted.                          Russo v.
Unemployment Compensation Board of Review, 13 A.3d 1000, 1003 (Pa. Cmwlth.
2010).
               The Department’s determinations were mailed to Claimant’s last
known and correct address.              Claimant is presumed to have received the
determinations. Mihelic, 399 A.2d at 827. The only evidence offered to overcome
this presumption was Claimant’s testimony that she did not receive the
determinations.      Unfortunately for Claimant, the Board did not believe her.



4
  The Department certified the case file that was forwarded to the Referee. In that certification,
the Department stated that it did not wish to participate in the hearing. C.R., Item No. 7. After
listing each document in the case file, the Referee asked Claimant if she objected to their
admission. N.T. at 6. She did not object. Id.


                                                6
Accordingly, Claimant did not rebut the presumption that she received the
Department’s overpayment determinations.
             The Board offers a recent unpublished decision of this Court for our
consideration, Staab v. Unemployment Compensation Board of Review, (Pa.
Cmwlth., No. 140 C.D. 2015, filed October 23, 2015).             There, the claimant
asserted that she did not receive the hearing notice because she was having
problems with the delivery of her mail.         The Board rejected the claimant’s
testimony as not credible, finding it “scant and self-serving.” Id., slip op. at 7.
This Court explained that it was bound by the Board’s credibility determination
and affirmed the Board’s holding that the claimant did not present a viable excuse
for not appearing at the hearing.
             Here, the Board criticized Claimant’s testimony as “self-serving.”
Board Adjudication at 1. Before this Court, the Board observes that Claimant did
not offer “supporting documentation from the Postal Service or from her landlord
to support her allegation that she was having issues with her mail delivery around
the time the determinations were mailed.” Board Brief at 10. A party’s testimony
will always be “self-serving.” This is a meaningless point. Further, testimony
alone can establish a fact; Claimant had no obligation to offer corroborating
documentary evidence. Indeed, assuming her testimony were true, it would have
been very difficult to corroborate her oral complaint to the U.S. Postal Service one
year after the fact. Testimony alone can establish a fact.5         Unfortunately for
Claimant, her testimony was not believed.

5
 This is acknowledged by the Board. In Verdecchia v. Unemployment Compensation Board of
Review, 657 A.2d 1341 (Pa. Cmwlth. 1995), the Board held that the employer, the Roman
(Footnote continued on the next page . . . )
                                          7
              For the foregoing reasons, we affirm the Board’s adjudications.

                                                   ______________________________
                                                   MARY HANNAH LEAVITT, Judge




(continued . . . )
Catholic Diocese of Pittsburgh, established good cause for missing hearings because it offered
credible testimony that it notified the U.S. Postal Service to forward its mail but the Postal
Service held its mail for six weeks before delivering it. Here, by contrast, Claimant’s testimony
that she was having problems with her mail being delivered was discredited by the Board.


                                               8
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amy L. Short,                        :
                 Petitioner          :
                                     :
           v.                        : Nos. 895-900 C.D. 2015
                                     :
Unemployment Compensation            :
Board of Review,                     :
                 Respondent          :


                                ORDER


           AND NOW, this 24th day of February, 2016, the orders of the
Unemployment Compensation Board of Review in the above-captioned matter
dated April 9, 2015, are hereby AFFIRMED.

                                      _______________________________
                                      MARY HANNAH LEAVITT, Judge